DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 08/23/2022 regarding application 16/841,151. In Applicant’s amendment:
Claims 1, 10 and 19 have been amended.
Claim 21 has been added as a new claim.
	Claims 1-21 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 08/23/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 13-14 filed on 08/23/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-21 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-21 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
4.		Applicant’s arguments, see pages 14-16 filed on 08/23/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-20 have been fully considered and is found to be persuasive. 
		Therefore, the prior art rejections of Claims 1-21 are withdrawn. See Examining Claims with Respect to Prior Art section shown below.  

Response to 35 U.S.C. § 101 Arguments
5. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-21 have been fully 	
	considered, but they are found not persuasive (see Applicant Remarks, Pages 13-14, dated 08/23/2022). Examiner respectfully disagrees.
		Argument #1:
	(A). 	Applicant argues that Claims 1-21 do not recite an abstract idea, law of nature of 	natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent 	Subject 	Matter Eligibility Guidance (see Applicant Remarks, Pages 13-14, dated 08/23/2022). 	Examiner respectfully disagrees.
		In response, these abstract idea limitations (as identified below in the 35 U.S.C. § 101 	analysis section), under their broadest reasonable interpretation of the claims as a whole, cover 	performance of their limitations as “Certain Method of Organizing Human Activities”, which 	pertains to (1) managing personal behavior or relationships or interactions between people 	(including social activities and/or teachings and/or following rules or instructions)
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover 	performance of their limitations as “Mental Processes” which pertains to (2) concepts 	performed in the human mind (including observation(s) and/or evaluation(s) and/or 	judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help 	perform these mental steps does not negate the mental nature of these limitations. The use of 	"physical aids" in implementing the abstract mental process, does not preclude the claim from 	reciting an abstract idea. See MPEP § 2106.04(a) III C.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
	That is, other than reciting (e.g., “computer”, “terminal”, “user interface”, “a memory”, “a processor”, “within memory of the computer” & “sensor data”, “one or more sensors”, etc…) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. 
	It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “a processor”, “computer”, and “a memory”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9, 11-18 and 20-21:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
		Moreover, Examiner points out to Applicant to the according to October 2019 Update: 	Subject 	Matter Eligibility page 8: “Claims can recite a mental process even if they are claimed as 	being performed on a computer.” Suggestions were made that an examiner should determine 	that a claim, when given its broadest reasonable interpretation, recites a mental process only 	when the claim is performed entirely in the human mind. The courts have found claims requiring 	a generic computer or nominally reciting a generic computer may still recite a mental process 	even though the claim limitations are not performed entirely in the human mind (emphasis 	added).
		By way of example, examiners may review the specification to determine if the 	underlying claimed invention is described as a concept that is performed in the human mind 	and applicant is merely claiming that concept performed 1) on a generic computer (see 	Applicant’s Original Specification ¶ [0040-0041]: “An example of the terminal 104 can 	correspond to a computer, mobile device, tablet, and/or any other device that facilitates user 	interactions. The terminal 104 can include a memory and a processor. The 	terminal 104 can include other subsystems. Within examples, these subsystems can include an 	input/output.” and “It is contemplated that any of the subsystems referenced herein can 	correspond to a stand-alone computer system such as an Intel®, AMD®, or PowerPC® based 	computer system or a different computer system and can include application-specific computer 	systems. The computer systems can include an operating system, such as Microsoft Windows®, 	Linux, Unix®, or another operating system.”), 2) in a computer environment (see 	Applicant’s Original Specification ¶ [0104]: “The computer system 1100 can operate in the 	capacity of a server or as a client computer in a server-client network environment, or as a 	peer computer system in a peer-to-peer (or distributed) environment. The computer 	system 1100 can also be implemented as or incorporated into various devices, such as a 	personal computer or a mobile device, capable of executing instructions 1145 (sequential or 	otherwise), causing a device to perform one or more actions.”) or 3) is merely using a 	computer as a tool to perform the concept. In these situations, the claims are considered to 	recite a mental process.
Argument #2:
(B).	Applicant argues that Claims 1-21 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 13-14, dated 08/23/2022). Examiner respectfully disagrees.
In response, Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “computer”, “terminal”, “user interface”, “within memory of the computer”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing product quality conditions for manufacturing a design of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 19 	reflect (1) mere data gathering (e.g., “receiving, by a computer, i) process information that 	specifies one or more process requirements and one or more potential causes of failures 	associated with processes for manufacturing a design, and  ii) control information that specifies 	one or more parameters and one or more values associated with the one or more parameters that 	facilitate determining whether the one or more process requirements specified in the process 	information that are associated with the processes are being met wherein the process information 	and the control information include multiple entries and each entry includes multiple data fields” 	(see Independent Claims 1, 10 and 19); “receiving sensor data associated with the one or more 	parameters from one or more sensors of a product development environment” (see Independent 	Claims 1, 10 and 19) and reflect (2) mere data outputting (e.g., “communicating, by the computer 	and to a terminal, the user interface” (see Independent Claim 1) & “communicating, to a 	terminal, the user interface” (see Independent Claims 10 and 19)) reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20-21 recite additional elements such as (e.g., “computer”, “within memory of the computer”,  “second user interface”, “object graph”, “third user interface”, “terminal”, “user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing product quality conditions for manufacturing a design of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2-4, 6-7, 11-13, 	15-16 and 20 reflect (1) mere data gathering (e.g., “receiving, by the computer, design 	information that specifies one or more design requirements and potential causes of failures 	associated with the design, wherein a particular design requirement specified in the design 	information is associated with the process” (see Dependent Claims 2, 11 and 20); “receiving, by 	the computer and via a second user interface, a selected pre-defined design function and a 	selected pre-defined design requirement previously related to the design function, a potential 	cause of failure (PCOF) attribute” (see Dependent Claims 3 and 12); “receiving, by the computer 	and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure 	attribute, a current design prevention controls attribute, and a current design detection controls 	attribute (see Dependent Claims 4 and 13); “receiving, by the computer and via the second user 	interface, a selected pre-defined process descriptor and a selected pre-defined process 	requirement previously related to the process descriptor, and a potential cause of failure (PCOF) 	attribute” (see Dependent Claims 6 and 15); “receiving, by the computer and via the second user 	interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current 	process prevention controls attribute, and a current process detection controls attribute” (see 	Dependent Claims 7 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 	2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
Although the claims are read in light of the Original Specification, Examiner reminds Applicant that that the claim itself must be evaluated to ensure that the claims itself (e.g., in this case Independent Claims 1, 10 and 19) reflects the disclosed improvement in technology or the computer itself. MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 USPQ2d 1354 (Fed. Cir. 2014): We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 10 and 19), that these limitations do not technically recite and corroborate how “Computer-specific technological problems such as how to reduce memory utilization of a quality control computer system are overcome by, for example, organizing quality control information in a memory efficient manner to facilitate implementation of various quality control procedures” as stipulated in Applicant’s Specification ¶ [0022]. There is no recitation in the limitations of Independent Claims 1, 10 and 19 showing each of the following additional elements: (1) “object graph” as well as the (2) “reuse of information stored in the object graph” and (3) the technical means showing how the “reuse of information stored in the object graph” is achieved and (4) how the user interface control 305 “can then be updated list requirements specified in the object graph 200 to be related the specified design function. Following the example above, the user interface control 305 can be updated to list design requirements DR 2 and DR 3, which are specified in the object graph 200 to be related to DF 2” as shown in Applicant’s Specification ¶ [0045].
Also, according to Applicant’s Specification ¶ [0046]: “Similar operations can be performed to specify values for other fields of the DFMEA table 400. Values listed in the user interface control 305 can correspond nodes, as used in the examples above, or attributes of the nodes. Thus, by presenting various previously specified values, the user interface control 305 encourages the user to reuse previously specified design functions, design requirements, and other previously specified attributes rather than specifying new values, which can be redundant. This, in turn, can reduce memory requirements associated with particular DFMEA information.” There is no mentioning technically how the “user interface control” 305 in conjunction with Applicant’s Specification ¶ [0046] is able to consequently “to reuse previously specified design functions, design requirements, and other previously specified attributes rather than specifying new values, which can be redundant. This, in turn, can reduce memory requirements associated with particular DFMEA information.”
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-21 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]
Based on all these factors, Claims 1-21 are patent ineligible under the 35 U.S.C. § 101 analysis.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-21 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-21 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-9 and 21), a “system” or an “apparatus” (Claims 10-18) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20). 
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 10);
“” (see Independent Claim 10);
“receiving, , i) process information that specifies one or more process requirements and one or more potential causes of failures associated with processes for manufacturing a design, and ii) control information that specifies one or more parameters and one or more values associated with the one or more parameters that facilitate determining whether the one or more process requirements specified in the process information that are associated with the processes are being met wherein the process information and the control information include multiple entries and each entry includes multiple data fields” (see Independent Claims 1, 10 and 19);
“digitally linking entries of i) the process information to entries of ii) the control information via values of identifier fields of the process information and the control information, wherein an entry of the process information that is associated with an entry of the control information has a same value of an identifier field” (see Independent Claims 1, 10 and 19);
“receiving  associated with the one or more parameters from  of a product development environment” (see Independent Claims 1, 10 and 19);
“responsive to determining that associated with a particular parameter of the control information is outside of an associated range of values, determining, and based on accessing linked entries of the process information and the control information , a process requirement and a process in the process information associated with the particular parameter of the control information” (see Independent Claims 1, 10 and 19);
“generating, that displays a type of sensor outputting the process requirement and the process for the particular parameter of the control information, and a potential cause of failure associated with the process” (see Independent Claims 1, 10 and 19);
“communicating, that indicates the process associated with the parameter” (see Independent Claim 1);
“communicating, ” (see Independent Claims 10 and 19).
		These abstract idea limitations (as identified above in bold), under their broadest 	reasonable interpretation of the claims as a whole, cover performance of their limitations as 	“Certain Method of Organizing Human Activities”, which pertains to (1) managing personal 	behavior or relationships or interactions between people (including social activities and/or 	teachings and/or following rules or instructions)
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover 	performance of their limitations as “Mental Processes” which pertains to (2) concepts 	performed in the human mind (including observation(s) and/or evaluation(s) and/or 	judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help 	perform these mental steps does not negate the mental nature of these limitations. The use of 	"physical aids" in implementing the abstract mental process, does not preclude the claim from 	reciting an abstract idea. See MPEP § 2106.04(a) III C.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
	That is, other than reciting (e.g., “computer”, “terminal”, “user interface”, “a memory”, “a processor”, “within memory of the computer” & “sensor data”, “one or more sensors”, etc…) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. 
	It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “a processor”, “computer”, and “a memory”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9, 11-18 and 20-21:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-21 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a memory that stores instruction code” (see Independent Claim 10);
“a processor in communication with the memory, wherein the instruction code is executable by the processor to perform operations comprising” (see Independent Claim 10);
“receiving, by a computer, i) process information that specifies one or more process requirements and one or more potential causes of failures associated with processes for manufacturing a design, and ii) control information that specifies one or more parameters and one or more values associated with the one or more parameters that facilitate determining whether the one or more process requirements specified in the process information that are associated with the processes are being met, wherein the process information and the control information include multiple entries and each entry includes multiple data fields” (see Independent Claims 1, 10 and 19);
“digitally linking entries of i) the process information to entries of ii) the control information with memory of the computer via values of identifier fields of the process information and the control information, wherein an entry of the process information that is associated with an entry of the control information has a same value of an identifier field” (see Independent Claims 1, 10 and 19);
“receiving sensor data associated with the one or more parameters from one or more sensors of a product development environment” (see Independent Claims 1, 10 and 19);
“responsive to determining that sensor data associated with a particular parameter of the control information is outside of an associated range of values, determining, by the computer and based on accessing linked entries of the process information and the control information in the memory, a process requirement and a process in the process information associated with the particular parameter of the control information” (see Independent Claims 1, 10 and 19);
“generating, by the computer, a user interface that displays a type of sensor outputting the sensor data, the process requirement and the process for the particular parameter of the control information, and a potential cause of failure associated with the process” (see Independent Claims 1, 10 and 19);
“communicating, by the computer and to a terminal, the user interface” (see Independent Claim 1);
“communicating, to a terminal, the user interface that indicates the process” (see Independent Claims 10 and 19)
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “computer”, “terminal”, “user interface”, “within memory of the computer”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing product quality conditions for manufacturing a design of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 19 	reflect (1) mere data gathering (e.g., “receiving, by a computer, i) process information that 	specifies one or more process requirements and one or more potential causes of failures 	associated with processes for manufacturing a design, and  ii) control information that specifies 	one or more parameters and one or more values associated with the one or more parameters that 	facilitate determining whether the one or more process requirements specified in the process 	information that are associated with the processes are being met wherein the process information 	and the control information include multiple entries and each entry includes multiple data fields” 	(see Independent Claims 1, 10 and 19); “receiving sensor data associated with the one or more 	parameters from one or more sensors of a product development environment” (see Independent 	Claims 1, 10 and 19) and reflect (2) mere data outputting (e.g., “communicating, by the computer 	and to a terminal, the user interface” (see Independent Claim 1) & “communicating, to a 	terminal, the user interface” (see Independent Claims 10 and 19)) reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20-21 recite additional elements such as (e.g., “computer”, “within memory of the computer”,  “second user interface”, “object graph”, “third user interface”, “terminal”, “user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing product quality conditions for manufacturing a design of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2-4, 6-7, 11-13, 	15-16 and 20 reflect (1) mere data gathering (e.g., “receiving, by the computer, design 	information that specifies one or more design requirements and potential causes of failures 	associated with the design, wherein a particular design requirement specified in the design 	information is associated with the process” (see Dependent Claims 2, 11 and 20); “receiving, by 	the computer and via a second user interface, a selected pre-defined design function and a 	selected pre-defined design requirement previously related to the design function, a potential 	cause of failure (PCOF) attribute” (see Dependent Claims 3 and 12); “receiving, by the computer 	and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure 	attribute, a current design prevention controls attribute, and a current design detection controls 	attribute (see Dependent Claims 4 and 13); “receiving, by the computer and via the second user 	interface, a selected pre-defined process descriptor and a selected pre-defined process 	requirement previously related to the process descriptor, and a potential cause of failure (PCOF) 	attribute” (see Dependent Claims 6 and 15); “receiving, by the computer and via the second user 	interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current 	process prevention controls attribute, and a current process detection controls attribute” (see 	Dependent Claims 7 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 	2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 10 and 19), that these limitations do not technically recite and corroborate how “Computer-specific technological problems such as how to reduce memory utilization of a quality control computer system are overcome by, for example, organizing quality control information in a memory efficient manner to facilitate implementation of various quality control procedures” as stipulated in Applicant’s Specification ¶ [0022]. There is no recitation in the limitations of Independent Claims 1, 10 and 19 showing each of the following additional elements: (1) “object graph” as well as the (2) “reuse of information stored in the object graph” and (3) the technical means showing how the “reuse of information stored in the object graph” is achieved and (4) how the user interface control 305 “can then be updated list requirements specified in the object graph 200 to be related the specified design function. Following the example above, the user interface control 305 can be updated to list design requirements DR 2 and DR 3, which are specified in the object graph 200 to be related to DF 2” as shown in Applicant’s Specification ¶ [0045].
Also, according to Applicant’s Specification ¶ [0046]: “Similar operations can be performed to specify values for other fields of the DFMEA table 400. Values listed in the user interface control 305 can correspond nodes, as used in the examples above, or attributes of the nodes. Thus, by presenting various previously specified values, the user interface control 305 encourages the user to reuse previously specified design functions, design requirements, and other previously specified attributes rather than specifying new values, which can be redundant. This, in turn, can reduce memory requirements associated with particular DFMEA information.” There is no mentioning technically how the “user interface control” 305 in conjunction with Applicant’s Specification ¶ [0046] is able to consequently “to reuse previously specified design functions, design requirements, and other previously specified attributes rather than specifying new values, which can be redundant. This, in turn, can reduce memory requirements associated with particular DFMEA information.”
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-21 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-21 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high
level such as: [“processors” (e.g., see Applicant’s Specification ¶ [0037]), “memory” (e.g., see Applicant’s Specification ¶ [0037]), “terminal” (e.g., see Applicant’s Specification ¶ [0040] denoting “that the “terminal” can correspond to a computer, mobile device, tablet, and/or any other device that facilitates user interactions. The terminal 104 can include a memory and a processor. The terminal 104 can include other subsystems. Within examples, these subsystems can include an input/output (I/O) subsystem, a display, a keyboard, a mouse, etc.”), “computer” (e.g., see Applicant’s Specification ¶ [0103-0108]), “user interface” (e.g., see Applicant’s Specification ¶ [0043]).] According to Applicant’s Specification ¶ [0110]: “It is important to note that methods and systems described herein can be realized in hardware, software, or a combination of 	hardware and software. The methods and systems can be realized in a centralized fashion in at least one computer system or in a distributed fashion where different elements are spread across interconnected computer systems. Any kind of computer system or other apparatus adapted for carrying out the methods described herein can be employed.” 
	The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
		Independent Claims 1, 10 and 19 recite additional elements that are merely directed to 	the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “computer”, “terminal”, 	“user interface”, “within the memory of the computer”, “a memory”, “a processor”, & “sensor 	data”, “one or more sensors”, etc…) in 	conjunction with the limitations, are no more than mere 	instructions to implement an abstract idea on a computer or using a computer as a tool to 	“apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or 	alternatively, the claims as a whole are limited to a particular technological environment or 	field of use by monitoring and analyzing product quality 	conditions for manufacturing a design of 	products in a product development environment (see MPEP § 2106.05 (h)).
 		Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 19 	reflect (1) mere data gathering (e.g., “receiving, by a computer, i) process information that 	specifies one or more process requirements and one or more potential causes of failures 	associated with processes for manufacturing a design, and  ii) control information that specifies 	one or more parameters and one or more values associated with the one or more parameters that 	facilitate determining whether the one or more process requirements specified in the process 	information that are associated with the processes are being met wherein the process information 	and the control information include multiple entries and each entry includes multiple data fields” 	(see Independent Claims 1, 10 and 19); “receiving sensor data associated with the one or more 	parameters from one or more sensors of a product development environment” (see Independent 	Claims 1, 10 and 19) and reflect (2) mere data outputting (e.g., “communicating, by the computer 	and to a terminal, the user interface” (see Independent Claim 1) & “communicating, to a 	terminal, the user interface” (see Independent Claims 10 and 19)) reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-9, 11-18 and 21 recite additional elements that are merely directed 	to the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “computer”, “within memory 	of the computer”,  “second user interface”, “object graph”, “third user interface”, “terminal”, 	“user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in 	conjunction with the limitations, are no more than mere instructions to implement an 	abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are 	limited to a particular technological environment or field of use by monitoring and analyzing 	product quality conditions for manufacturing a design of products in a product development 	environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2-4, 6-7, 11-13, 	15-16 and 20 reflect (1) mere data gathering (e.g., “receiving, by the computer, design 	information that specifies one or more design requirements and potential causes of failures 	associated with the design, wherein a particular design requirement specified in the design 	information is associated with the process” (see Dependent Claims 2, 11 and 20); “receiving, by 	the computer and via a second user interface, a selected pre-defined design function and a 	selected pre-defined design requirement previously related to the design function, a potential 	cause of failure (PCOF) attribute” (see Dependent Claims 3 and 12); “receiving, by the computer 	and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure 	attribute, a current design prevention controls attribute, and a current design detection controls 	attribute (see Dependent Claims 4 and 13); “receiving, by the computer and via the second user 	interface, a selected pre-defined process descriptor and a selected pre-defined process 	requirement previously related to the process descriptor, and a potential cause of failure (PCOF) 	attribute” (see Dependent Claims 6 and 15); “receiving, by the computer and via the second user 	interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current 	process prevention controls attribute, and a current process detection controls attribute” (see 	Dependent Claims 7 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 	2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
See for example; “Gathering statistics or determining an estimated outcome” -> (e.g., “calculating an overall score, based on a failure severity rating multiplied by a failure occurrence rate for the process in the process information associated with the particular parameter of the control information”) (see Dependent Claim 21).
-> Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
See for example; “receiving or transmitting data over a network” -> (e.g., “receiving, by a computer, i) process information that specifies one or more process requirements and one or more potential causes of failures associated with processes for manufacturing a design, and  ii) control information that specifies one or more parameters and one or more values associated with the one or more parameters that facilitate determining whether the one or more process requirements specified in the process information that are associated with the processes are being met wherein the process information and the control information include multiple entries and each entry includes multiple data fields” (see Independent Claims 1, 10 and 19) & “receiving sensor data associated with the one or more parameters from one or more sensors of a product development environment” (see Independent Claims 1, 10 and 19) & “receiving, by the computer, design information that specifies one or more design requirements and potential causes of failures associated with the design, wherein a particular design requirement specified in the design information is associated with the process” (see Dependent Claims 2, 11 and 20); “receiving, by the computer and via a second user interface, a selected pre-defined design function and a selected pre-defined design requirement previously related to the design function, a potential cause of failure (PCOF) attribute” (see Dependent Claims 3 and 12); “receiving, by the computer and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current design prevention controls attribute, and a current design detection controls attribute (see Dependent Claims 4 and 13); “receiving, by the computer and via the second user interface, a selected pre-defined process descriptor and a selected pre-defined process requirement previously related to the process descriptor, and a potential cause of failure (PCOF) attribute” (see Dependent Claims 6 and 15); “receiving, by the computer and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current process prevention controls attribute, and a current process detection controls attribute” (see Dependent Claims 7 and 16)).
-> Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); 
-> Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
See for example; “Gathering statistics or determining an estimated outcome” -> (e.g., “calculating an overall score, based on a failure severity rating multiplied by a failure occurrence rate for the process in the process information associated with the particular parameter of the control information”) (see Dependent Claim 21).
-> Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
	Thirdly, see the following references showing linkage of the PFMEA and DFMEA element in a control plan:
US Patent # (US 7,096,082 B1) – Connelly
Connelly teaches at Col. 6, Lns. 35-42: “Customers have requested that their control documents (DFMEA Design Failure Mode Effects Analysis: PFMEA Process Failure Mode Effect Analysis, and Control Plan) have significant and critical characteristics linked through the documentation. The present invention, in the disclosed embodiment, generates a clear linkage between characteristics that are identified in the DFMEA and PFMEA to ensure that they are addressed in the control plan.”
Connelly teaches at Col. 4, Lns. 51-63: “The PFMEA form is essentially the same as the DFMEA form. The major differences are that the Initiator is automatically identified as the Manufacturing Engineer from the Core Team. Some other features common to both forms that were not mentioned previously are: RPN numbers are only calculated if the result will be greater than zero. A revision history is available at the bottom of the DFMEA, PFMEA and Control Plan, Entry of a specific “class” (SP, CC, etc) will automatically cause a corrective action cell to change characteristics (color or shading). This indicates that it should be included in the Special Characteristics Sheet.”
US Patent # (US 2006/0253289 A1) – Kymal
Kymal teaches at ¶ [0089] and Fig. 14: “Linkages are also provided between the design and process documents. For example, linkage 184 might link a first effect of a process failure mode input into the PFMEA 178 to a design failure mode within the DFMEA 170. This linkage 184 results in the creation of linkage 186, which relates product and process characteristics from the process documents (176-182) to the DFMEA 170. Notably, an unlimited number and arrangement of content linkages may be provided in accordance within the scope of the present invention. Additional linkages 214 may be established between and among EwQMS documentation (e.g., FIGS. 4-6).”
US PG Pub (US 2004/0128108 A1) – Cutuli.
Cutuli teaches at Cutuli ¶ [0050]:  “The claimed invention relates to a DFMEA form or document device for analyzing faults and failures in the design of electronic apparatus and devices wherein a data-entry mask is provided to record some information concerning the performed analysis and in which at least a portion of said recording form is displayed to a user in an electronic display format; and wherein said portion includes at least one pushbutton or link button for connection to a file-associating tool adapted to attach electronic format files concerning the information to be entered through said mask.” 
See also at Cutuli ¶ [0063]: “Then, at least tree potential failure levels may be indicated and namely: a general failure more; the effect of the failure and the potential cause or mechanism of the failure.”
See also at Cutuli ¶ [0005]: “As is well known in this technical field, one of the best appreciated and widely used techniques for preventing faults and/or errors in the design of apparatus and/or devices for automotive applications is a method commonly referred to by the acronym FMEA (Failure Mode Effect Analysis).”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-21 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.


Examining Claims with Respect to Prior Art
9. 		Applicant’s prior art arguments with respect to Claims 1-20 have been fully considered, 	but they are found persuasive (see Applicant Remarks, Pages 14-16, dated 08/23/2022). 	
		Examiner notes that the grounds of prior art rejection(s) has been or have been overcome for Independent Claims 1, 10 and 19. Please note there is still a 35 U.S.C. § 101 rejection for Claims 1-21 that remain.
		Regarding Independent Claims 1, 10 and 19, none of these references listed in the 35 U.S.C § 103 section either individually or in combination teach:
		“digitally linking entries of i) the process information to entries of ii) the control information within memory of the computer via values of identifier fields of the process information and the control information, wherein an entry of the process information that is associated with an entry of the control information has a same value of an identifier field” &
		“generating, by the computer, a user interface that displays a type of sensor outputting the sensor data, the process requirement and the process for the particular parameter of the control information, and a potential cause of failure associated with the process”.
The closest prior arts are as follows:
#1) US PG Pub (US 2004/0128108 A1) – “Design Failure Mode Effect Analysis (DFMEA)”, hereinafter Cutuli.
#2) US PG Pub (US 2006/0253289 A1) – “Quality Information Management System”, hereinafter Kymal.
#3) US PG Pub (US 2015/0032687 A1) – “Methods and Systems for Providing Intuitive Direction for Populating Complex Model Content into a Database”, hereinafter Vanderzweep.
	Regarding the Cutuli reference, Cutuli teaches that a DFMEA form or document device for analyzing faults and failures in the design of electronic apparatus and devices wherein a data-entry mask is provided to record some information concerning the performed analysis and in which at least a portion of said recording form is displayed to a user in an electronic display format; and wherein said portion includes at least one pushbutton or link button for connection to a file-associating tool adapted to attach electronic format files concerning the information to be entered through said mask. Also, that Cutuli notes an efficient handling of the DFMEA form, by providing file linking facilities for attaching technical information and enhancing the document usefulness; and this in a web environment fill-in system wherein the document control and access rules are implemented automatically.
However, Cutuli does not specifically teach or suggest the following:
		“digitally linking entries of i) the process information to entries of ii) the control information within memory of the computer via values of identifier fields of the process information and the control information, wherein an entry of the process information that is associated with an entry of the control information has a same value of an identifier field” &
		“generating, by the computer, a user interface that displays a type of sensor outputting the sensor data, the process requirement and the process for the particular parameter of the control information, and a potential cause of failure associated with the process”.
	Regarding the Kymal reference, Kymal teaches defining linkages among quality information is limited. For example, linkages often take users to another location within the QMS, without automatically providing the users with a return path. In addition, conventional linkages are static and can only be defined by an administrator—not the “owner” of the relevant information. An interactive online chart may be displayed for defining the entity, defining the expectation(s), linking the result measurable types to the expectations, lining the processes to the expectations, and linking the process measurable types to the processes. The chart may be configured to display expectations which satisfy a user-defined constraint. The constraint may be an importance level. Data representing on e or more goals for achieving the expectation(s) may be linked thereto. To link an EwQMS field with an external field, the user selects respective fields and depresses the “Make Link” button 100. In response, the EwQMS establishes the data link as shown in region 102. When a link is successfully defined, a user selects the “Save Links” button 104 to finalize the link.
However, Kymal does not specifically teach or suggest the following:
		“digitally linking entries of i) the process information to entries of ii) the control information within memory of the computer via values of identifier fields of the process information and the control information, wherein an entry of the process information that is associated with an entry of the control information has a same value of an identifier field” &
		“generating, by the computer, a user interface that displays a type of sensor outputting the sensor data, the process requirement and the process for the particular parameter of the control information, and a potential cause of failure associated with the process”.
	Regarding the Vanderzweep reference, Vanderzweep teaches that once the Metadata 14 had been identified, it is loaded into table structures that are used by the system at process 220. This can be an automated import or a manual entry using editors. The graphical depiction 400 comprises a “data tree” representation on the left side of the display and a tree and branch depiction of the same data on the right side of the display. Here the exemplary main data (e.g., “symptom”) 82 is Low Voltage on the IAT Sensor Circuit. The failure modes associated with the symptom 82 are 1) a Connector Fault, 2) and IAT sensor fault, 3) an IAT Sensor Circuit Fail Open, 4) and IAT Signal Circuit Short to Voltage, and 5) Sensor Ground Circuit Fail Open. Representative interactive tests 88 and the corrective action 86 are listed in the data tree and the tree-and-branch representation of Fig. 9. 
However, Vanderzweep does not specifically teach or suggest the following:
		“digitally linking entries of i) the process information to entries of ii) the control information within memory of the computer via values of identifier fields of the process information and the control information, wherein an entry of the process information that is associated with an entry of the control information has a same value of an identifier field” &
		“generating, by the computer, a user interface that displays a type of sensor outputting the sensor data, the process requirement and the process for the particular parameter of the control information, and a potential cause of failure associated with the process”.
Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US PG Pub (US 2015/0032687 A1) – Methods and systems for providing intuitive direction for populating complex model content into a database;
US Patent # (US 7,770,052 B2) – Collaborative web-based airplane level failure effects analysis tool;
US PG Pub (US 2009/0083089 A1) – Systems and Methods for Analyzing Failure Modes According to Cost;
US PG Pub (US 2009/0299713 A1) – Method of Modelling the Effect of a Fault on the Behavior of a System;
US PG Pub (US 2015/0025872 A1) – System, Method, and Apparatus for Modeling Project Reliability;
US PG Pub (US 2019/0236556 A1) – Maintenance Planning Apparatus and Maintenance Planning Method;
US PG Pub (US 2014/0214263 A1) – Method, device and computer program for assisting the maintenance of an aircraft system using a diagnostic assistance tool and experience feedback data;
US PG Pub (US 2017/0372237 A1) – System and Method for Producing Models for Asset Management from Requirements;
US Patent # (US 7,096,082 B1) – Design Control Document Linking Template;
US PG Pub (US 2013/0185114 A1) – Quality Improvement System with Efficient Use of Resources;
US PG Pub (US 2006/0253289 A1) – Quality Information Management System;
US PG Pub (US 2002/0052862 A1) – Method and System for Supply Chain Product and Process Development Collaboration;
US PG Pub (US 2003/0040954 A1) – Method and System for Product Optimization;
US PG Pub (US 2004/0128108 A1) – Design Failure Mode Effect Analysis (DFMEA);
US PG Pub (US 2003/0171897 A1) – Product Performance Integrated Database Apparatus and Method (see Bieda: ¶ [0022] & Fig. 5).
US PG Pub (US 2012/0253875 A1) – Risk Reports for Product Quality Planning and Management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683